Exhibit 10.7
 
LOAN AGREEMENT
 

 
Party A                     :           China INSOnline Corp.
 
PartyB                      :           Liu Lu （刘璐）(Identity Card
no.：130203197805150323)
 
 
 
Whereas Party A demand for operating cashflow and borrow a loan from Party B,
both Party A and Party B agree the terms as below:


 
1.              Loan amount: USD Twenty Five Thousand Three Hundred and
Twenty-Two Only for settlement of NOBO list, printer and relevant expenses.
 


 
2.              Loan interest: Annual rate at 3%, from the date of borrowing to
repayment, both days inclusive.  For interest calculation, there is 360 days per
year.  Loan interest is payable on the repayment of loan.
 


 
3.              Repayment: Before June 30, 2011.  If Party A could not repay in
cash, Party B has right to request the same value of stock issued by Party
A.  Any delay repayment is subject to late charges of 0.1% per day.
 


 
4.              This Agreement in duplicate and each party has one.
 


 
Party
A:                                                                           Party
B:
 
China INSOnline Corp.                                                      Liu
Lu （刘璐）
 


 


 


 
/s/Wang
Zhenyu                                                                 /s/ Liu
Lu
 
December 20,
2010                                                            December 20,
2010